DETAILED ACTION
This action is responsive to the application No. 16/455,094 filed on June 27, 2019. The amendment filed on March 9, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9, 11-13, 22, and 25-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a low refractive index layer directly coupled to and over the plurality of microlenses; a mask layer directly coupled to and between the low refractive index layer and the die; … wherein the low refractive index layer separates the mask layer from the plurality of microlenses” in combination with the additionally claimed features. 
Regarding independent Claim 7 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “the plurality of electrical contacts are directly coupled to and are entirely between the substrate and the oxide layer; … a plurality of through silicon vias (TSVs) formed in the digital signal processor; … wherein each electrical contact of the plurality of electrical contacts is formed directly under a TSV of the plurality of TSVs” in combination with the additionally claimed features. 
Regarding independent Claim 28 and claim 29 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “the plurality of electrical contacts are directly coupled to and are entirely between the substrate and the oxide layer; … a plurality of through silicon vias (TSVs) formed in the digital signal processor; … wherein each electrical contact of the plurality of electrical contacts is electrically coupled to and directly under a TSV of the plurality of TSVs” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/AJAY ARORA/Primary Examiner, Art Unit 2892